


110 HCON 194 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 194
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. King of New York
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the failure of the Kingdom of Saudi Arabia and the Palestinian Authority to
		  properly implement education reforms aimed at reducing the cultural roots of
		  terrorism.
	
	
		Whereas the curriculum in many countries in the Middle
			 East continues to promote hatred, intolerance, violence, incitement, so-called
			 martyrdom, and anti-Semitic and anti-democratic views;
		Whereas the events of September 11, 2001, and the global
			 rash of terrorist attacks since then, have created an urgent need to promote
			 moderate voices in the Muslim world as an effective way to combat extremism and
			 terrorism;
		Whereas the Final Report of the National Commission on
			 Terrorist Attacks Upon the United States (the 9/11 Commission report) supports
			 the implementation of diplomacy measures, including education reform, as
			 necessary steps in addressing the global struggle against terrorism and the
			 promotion of democracy in the Middle East;
		Whereas extremism endangers the stability of the Kingdom
			 of Saudi Arabia and the Middle East region, and threatens global
			 security;
		Whereas Wahhabism—as it is taught and presented in the
			 documents of its ideologues, cadres and supporters—is a radical and
			 fundamentalist Islamist ideology which advocates a narrow and rigid
			 interpretation of Quranic texts and divides the world between believers and
			 nonbelievers (including Muslim non-Wahhabists), who are seen as the enemy and
			 those to be dealt with through jihad;
		Whereas the religious curriculum in the Saudi school
			 system is written, monitored, and taught by followers of the Wahhabi
			 interpretation of Islam, the only religion Saudi Arabia allows to be
			 taught;
		Whereas Saudi Wahhabism is seeking to spread its extremist
			 ideology throughout the world and to influence Muslim education
			 globally;
		Whereas Saudi embassies in the United States and abroad
			 distribute the Wahhabi-inspired textbooks that are taught in Saudi
			 schools;
		Whereas Saudi Arabia has tolerated elements within its
			 education system that promote and encourage extremism;
		Whereas textbooks in Saudi Arabian schools foster
			 intolerance, anti-Semitic, anti-American, and anti-Western views;
		Whereas Saudi Arabian textbooks express the Wahhabi dual
			 vision of the world, the idea that anyone who does not practice Wahhabi Islam
			 is the other and should be viewed as the enemy, and such a
			 doctrine, describing all non Wahhabis as Kuffars (infidels) is predominant in
			 the educational public sphere;
		Whereas the intolerant Wahhabi views instilled in students
			 make them prime recruiting targets of terrorists and other extremist
			 groups;
		Whereas as long as Wahhabism is being taught in schools,
			 Saudi children will be indoctrinated into terror and inspired to commit jihad
			 in the name of Islam;
		Whereas rote exclusive memorization of religious texts
			 continues to be a central feature of much of the educational system of Saudi
			 Arabia, leaving thousands of students unprepared to function in the global
			 society and economy of the 21st century;
		Whereas the Government of Saudi Arabia has made public
			 statements pledging educational reforms;
		Whereas Saudi Arabia has now admitted that the necessary
			 educational reforms have not yet been implemented;
		Whereas if the reform process is not accelerated, the
			 Saudi educational system could produce another generation of jihadi inspired
			 terrorists;
		Whereas several Saudi intellectuals have come out in favor
			 of reforms and tried to pressure the monarchy to reform the educational
			 system;
		Whereas in March 2004, Saudi Arabia detained and
			 imprisoned several democratic reformers for criticizing the strict religious
			 environment and the slow pace of reform in Saudi Arabia;
		Whereas the 9/11 Commission report states,
			 Education that teaches tolerance, the dignity and value of each
			 individual, and respect for different beliefs is a key element in any global
			 strategy to eliminate Islamist terrorism.;
		Whereas the United States Commission on International
			 Religious Freedom has reported that Saudi Arabian Government-funded textbooks
			 used both in Saudi Arabia and also in North American Islamic schools and
			 mosques have been found to encourage incitement to violence against
			 non-Muslims;
		Whereas a report released on January 28, 2005, by Freedom
			 House’s Center for Religious Freedom found that Saudi Arabia is the state most
			 responsible for the propagation of material promoting hatred, intolerance, and
			 violence within United States mosques and Islamic centers, and that these
			 publications are often official publications of a Saudi ministry or distributed
			 by the Embassy of Saudi Arabia in Washington, DC;
		Whereas the Department of State has revoked the diplomatic
			 visas of at least sixteen people with Saudi diplomatic credentials in an effort
			 to curb the spread of inciteful, extremist Wahhabi rhetoric and doctrine in
			 United States schools and mosques;
		Whereas in 2006 the United States House of Representatives
			 adopted House Concurrent Resolution 275 (109th Congress), which encouraged
			 Saudi Arabia to reform its educational curriculum;
		Whereas education reform in the Palestinian Authority must
			 take place before any lasting Israeli-Palestinian peace will ever be achieved,
			 and for a true democracy to flourish in a future Palestinian state;
		Whereas the 1993 Declaration of Principles, which laid the
			 foundation for the 1995 Oslo II Agreement, specifically provides that
			 Israel and the Palestinian Authority shall seek to foster mutual
			 understanding and tolerance and shall accordingly abstain from incitement,
			 including hostile propaganda against each other and shall take necessary
			 measures to prevent such incitement by any organizations, groups or individuals
			 within their jurisdiction.;
		Whereas phase I of the Performance-Based Roadmap to
			 a permanent two-state solution to the Israeli-Palestinian Conflict
			 calls on all official Palestinian and Israeli institutions to end all forms of
			 violence and incitement;
		Whereas despite the Palestinian Authority’s recognition of
			 Israel in the Oslo Agreement, Israel is virtually nonexistent in texts,
			 graphics, and illustrations distributed by the Palestinian Authority;
		Whereas Palestinian textbooks continue to reject Israel’s
			 right to exist and assert that the conflict with Israel is a religious jihad in
			 the name of Islam;
		Whereas textbooks distributed by the Palestinian Authority
			 affirm the significance of martyrdom (in the sense of Istishaad, or militant
			 suicide) and how important the honor of becoming a martyr is;
		Whereas textbooks distributed by the Palestinian Authority
			 encourage students to kill Israeli military and civilians as part of an Islamic
			 holy war;
		Whereas not only do Palestinian textbooks justify
			 Palestinian use of terrorism against Israel, they also justify Hezbollah’s
			 terrorist activities and claim that it is a rightful resistance
			 movement;
		Whereas textbooks distributed by the Palestinian authority
			 contain anti-American rhetoric that portrays the United States as an enemy of
			 the Palestinians and the greater Arab world, and teaches that the United States
			 is a human rights abuser and a violator of international humanitarian law,
			 hence encouraging violence against the United States;
		Whereas the Palestinian Authority has repeatedly produced
			 new educational textbooks for their curriculum, yet many contain the same
			 messages of anti-Semitism and intolerance;
		Whereas if education reforms are not implemented by the
			 Palestinian Authority, a new generation of Palestinians will be indoctrinated
			 with the message of hatred and terror; and
		Whereas the Palestinian Authority’s refusal to recognize
			 Israel in Palestinian textbooks, and its continual application of inciteful,
			 intolerant dialogue in the textbooks raises questions about its desire for
			 peaceful relations with Israel: Now, therefore, be it
		
	
		That the Congress—
			(1)expresses extreme disappointment with the
			 slow pace of education reform in the Kingdom of Saudi Arabia and the sense that
			 continual delay of reform implementations should not be accepted;
			(2)urges Saudi Arabia to reform its textbooks
			 and education curriculum in a manner that promotes tolerance and peaceful
			 coexistence with others, develops civil society, and encourages functionality
			 in the global economy;
			(3)urges Saudi Arabia
			 to increase the number of hours spent on fundamental disciplines such as math,
			 science and the humanities in relation to the number of hours spent on
			 religious education in schools;
			(4)requests the Secretary of State to monitor
			 the progress of the efforts to reform the Saudi education curriculum, and
			 report on such progress, in classified form if necessary, to Congress;
			(5)encourages
			 moderate Muslim leaders to speak out against any elements of extremism within
			 the Saudi educational system;
			(6)urges Saudi Arabia
			 to cease teaching Wahhabism and instead find an alternate, more benign form of
			 Islamic teaching, that promotes tolerance and acceptance;
			(7)urges Saudi Arabia
			 to immediately reform the curriculum which Saudi embassies are distributing
			 internationally, specifically the textbooks which the embassies are
			 distributing to Saudi schools, including those within the United States;
			(8)urges the
			 Palestinian Authority to remove any inciteful dialogue about martyrdom and
			 jihad from textbooks, and to remove any anti-Semitic references or passages
			 from their textbooks;
			(9)urges the
			 Palestinian Authority to officially recognize and accept Israel in maps and
			 educational texts, and to include dialogue which promotes peaceful and tolerant
			 relations with Israel in their textbooks;
			(10)expresses the need for the Palestinian
			 Authority to implement the necessary education reforms, and the sense that such
			 reforms would ultimately allow a lasting peace with Israel to finally be
			 achieved; and
			(11)expresses the
			 sense that educational reforms in Saudi Arabia and the Palestinian Authority
			 are a necessary step in the global struggle against terrorism.
			
